FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                 August 5, 2010
                            FOR THE TENTH CIRCUIT             Elisabeth A. Shumaker
                                                                  Clerk of Court


    GEORGE L. MOTHERSHED,

                Plaintiff-Appellant,

    v.                                                   No. 10-6067
                                                  (D.C. No. 5:10-CV-00199-F)
    STATE OF OKLAHOMA, ex rel.                           (W.D. Okla.)
    Oklahoma Bar Association,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before HOLMES, Circuit Judge, BRORBY, Senior Circuit Judge, and EBEL,
Circuit Judge.


         Plaintiff George L. Mothershed appeals the district court’s order dismissing

his complaint in which he sought to vacate and set aside the Oklahoma Supreme

Court’s order disbarring him from the practice of law. We have jurisdiction under

28 U.S.C. § 1291, and we affirm for substantially the same reasons stated by the

district court in its order dated March 10, 2010.


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
          Mr. Mothershed’s first federal district court complaint was filed on

    November 6, 2009, and was dismissed on February 10, 2001, as barred by the

    Rooker-Feldman doctrine. 1 Undeterred, on February 25, 2010, just two weeks

    following the district court’s order dismissing his complaint, Mr. Mothershed

    filed a second complaint. Once again he asked the court to vacate and set aside

    the state-court disbarment order, tweaking his previous claims to allege that the

    disciplinary panel lacked jurisdiction, that he was denied equal protection, due

    process, and the presumption of innocence during the proceedings, and that

    Oklahoma’s disciplinary rules are vague and overbroad. And once again, the

    court dismissed the complaint. In doing so, the court rejected Mr. Mothershed’s

    legal arguments in his seventy-nine-page complaint that the Rooker-Feldman

    doctrine did not apply.

          “We review the dismissal of a complaint for lack of subject-matter

    jurisdiction de novo.” Mann v. Boatright, 477 F.3d 1140, 1145 (10th Cir. 2007).

    We have reviewed Mr. Mothershed’s complaint and conclude that the district

    court properly dismissed the complaint for lack of jurisdiction under the

    Rooker-Feldman doctrine. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

    544 U.S. 280, 284 (2005) (holding that the Rooker-Feldman doctrine prevents the

    lower federal courts from exercising jurisdiction over cases brought by


1
      Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462 (1983).

                                            -2-
    “state-court losers complaining of injuries caused by state-court judgments

    rendered before the district court proceedings commenced and inviting district

    court review and rejection of those judgments”). As the court explained, and we

    agree, Mr. Mothershed’s “complaint . . . seeks to set aside and vacate the . . .

    order of disbarment. . . . This is precisely the type of claim encompassed by the

    Rooker-Feldman doctrine.” Aplt. App. at 3-4. The court also correctly held that

    it lacked jurisdiction over the constitutional claims under Rooker-Feldman

    because they “are inextricably intertwined with disbarment order.” Aplt. App. at

    4, citing Mann, 477 F.3d at 1147; Erlandson v. Northglenn Mun. Court, 528 F.3d
785, 790 (10th Cir. 2008). 2

          The judgment of the district court is AFFIRMED. Mr. Mothershed’s

    motion to modify the record is DENIED.


                                                         Entered for the Court



                                                         David M. Ebel
                                                         Circuit Judge




2
       Mr. Mothershed mistakenly relies on England v. Louisiana State Board of
Medical Examiners, 375 U.S. 411 (1964), and similar cases for his argument that
the district court erred in dismissing the complaint. These cases concern the
doctrine of abstention – not subject matter jurisdiction.

                                             -3-